OliveR, Chief Judge:
This appeal for reappraisement has been limited, under the terms of a stipulation of submission, to certain mild steel round wire rods, represented by the invoice items marked “A” and initialed “EWH,” that were exported from West Germany and entered at the port of Jacksonville, Fla.
Stipulated facts, upon which the case is before me, establish that the proper basis for appraisement of the articles in question, as here-inabove identified, is statutory export value and that such value for these items is $90 per metric ton, f .o.b. port, less inland charges allowed in the amount of $1,033.15, and I so hold.
Judgment will be rendered accordingly.